    Case 2:18-cv-00890-MHT-WC Document 66 Filed 07/16/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTY CASEY, as the                    )
personal representative of               )
the estate of her son, Travis            )
Sessions, and L.S.,                      )
a minor, by and through                  )
her grandmother, Christy                 )
Casey,                                   )
                                         )
      Plaintiffs,                        )
                                         )     CIVIL ACTION NO.
      v.                                 )       2:18cv890-MHT
                                         )            (WO)
JAMES GARTLAND, et al.,                  )
                                         )
      Defendants.                        )

                                ORDER

    After the pro ami hearing held on July 10, 2020, the

court is still unsure why an annuity, which would appear

to be the best investment of the settlement proceeds for

the minor plaintiff L.S., is not an option.              Accordingly,

it is ORDERED that the court-appointed guardian ad litem

for L.S., Karen Laneaux, Esq., is to file a response, by

July 17, 2020, at 5:00 p.m., addressing the following

questions:
    Case 2:18-cv-00890-MHT-WC Document 66 Filed 07/16/20 Page 2 of 2



  (1) With whom did the guardian ad litem speak from the

State of Alabama regarding the possibility of purchasing

an annuity with the settlement proceeds for the minor

plaintiff L.S.?

  (2) What exactly did the representative from the State

tell the guardian ad litem regarding why the settlement

proceeds could not be used to purchase an annuity?

  (3) What obstacles would prevent plaintiffs’ counsel

from receiving the settlement proceeds and using them to

purchase   an   annuity     on   behalf    of   L.S.,    without       any

further involvement from the Alabama General Liability

Trust Fund or any other state entity?

    DONE, this the 16th day of July, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   2
